DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 13, and 14 in the reply filed on 07/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the charging information controller" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar et al. (US Publication No. 20150092676) in view of Nasielski et al. (US Publication No. 20160066261).

As to claims 1, 6, 13, and 14, Periyalwar teaches a wireless communication device  (fig. 1, fig. 11, dual mode mobile device) comprising: a first communication controller that executes communication control through a first line using a radio wave of a millimeter waveband (fig; 1, pp0007, pp0090, mm-wave transceiver); a second communication controller that executes communication control through a second line using a radio wave of a band other than the millimeter waveband (fig; 1, pp0007, pp0090, a macrocellular transceiver); and a connection controller that provides or receives, via the first communication controller, information by using a command of a physical layer (fig. 11, pp0069, pp00309, controlling the mobile device to activate a transceiver configured for the second frequency (i.e. turn on mm-wave transceiver) for information uploads and/or downloads). However, Periyalwar fails to explicitly teach that the information is an information regarding charging.  
In an analogous field of endeavor, Nasielski teaches that the information is an information regarding charging (fig. 1, fig. 17, pp0098, pp0058, select and communicate via selected interface or network based on cost information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Periyalwar with the teachings of Nasielski to achieve the goal of efficiently and reliably managing connectivity among different networks in a communication system (Nasielski, pp0003).
As to claims 2 and 7, Periyalwar in view of Nasielski teaches the limitations of the independent claims as discussed above. Periyalwar further teaches wherein the connection controller provides the information for performing connection control of the first line as the command of the physical layer (fig. 11, pp0069, pp00309, controlling the mobile device to activate a transceiver configured for the second frequency (i.e. turn on mm-wave transceiver) for information uploads and/or downloads). However, Periyalwar fails to explicitly teach that the information is an information regarding charging and by writing the information regarding charging to a command.
In an analogous field of endeavor, Nasielski teaches that the information is an information regarding charging (fig. 1, fig. 17, pp0098, pp0058, select and communicate via selected interface or network based on cost information) and by writing the information regarding charging to a command (fig. fig. 17, pp0030, pp0104, system information, including cost information, control plane cost signaling). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Periyalwar with the teachings of Nasielski to achieve the goal of efficiently and reliably managing connectivity among different networks in a communication system (Nasielski, pp0003).
 As to claims 3 and 8, Periyalwar in view of Nasielski teaches the limitations of the independent claims as discussed above. Periyalwar further teaches further comprising an information controller that manages the information to be provided or received via the first communication controller or the second communication controller (fig. 11, pp0069, pp00309, controlling the mobile device to activate a transceiver configured for the second frequency (i.e. turn on mm-wave transceiver) for information uploads and/or downloads). However, Periyalwar fails to explicitly teach that the information is an information regarding charging.  
In an analogous field of endeavor, Nasielski teaches that the information is an information regarding charging (fig. 1, fig. 17, pp0098, pp0058, select and communicate via selected interface or network based on cost information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Periyalwar with the teachings of Nasielski to achieve the goal of efficiently and reliably managing connectivity among different networks in a communication system (Nasielski, pp0003).
As to claims 4 and 9, Periyalwar in view of Nasielski teaches the limitations of the independent claims as discussed above. Periyalwar further teaches wherein the information controller performs an authentication process regarding charging with a communication partner (fig. 11, pp0229, pp0223, exchanging encryption key for verification). However, Periyalwar fails to explicitly teach that the information is an information regarding charging.  
In an analogous field of endeavor, Nasielski teaches that the information is an information regarding charging (fig. 1, fig. 17, pp0098, pp0058, select and communicate via selected interface or network based on cost information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Periyalwar with the teachings of Nasielski to achieve the goal of efficiently and reliably managing connectivity among different networks in a communication system (Nasielski, pp0003). 
As to claims 5 and 10, Periyalwar in view of Nasielski teaches the limitations of the independent claims as discussed above. Periyalwar further teaches wherein, in a case where authentication performed via the first line is erroneous, the information controller switches to authentication performed through the second line (fig. 11, pp0254, the mobile device is unable to receive or send the data file through the direct superspot RF interaction, the identified file may be transferred using another channel and pp0255, establish the needed encrypted link with the network service, and/or a separate encrypted link with the mobile device using the macrocellular link). However, Periyalwar fails to explicitly teach that the information is an information regarding charging.  
In an analogous field of endeavor, Nasielski teaches that the information is an information regarding charging (fig. 1, fig. 17, pp0098, pp0058, select and communicate via selected interface or network based on cost information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Periyalwar with the teachings of Nasielski to achieve the goal of efficiently and reliably managing connectivity among different networks in a communication system (Nasielski, pp0003).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645